Citation Nr: 1449278	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  11-33 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to November 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2013.  A transcript of the hearing is in the Veteran's file.  During the hearing, the Veteran submitted additional evidence with a waiver of review by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

There are outstanding private treatment records pertinent to the appeal.  A September 25, 2012, VA mental health note indicates that a private healthcare provider has been treating the Veteran's.  The Veteran reported that he had been obtaining Klonopin (clonazepam) from a private physician who was "closing down" and that had been out the drug for two weeks.  Subsequent mental health notes show that the Veteran made repeated requests for the drug on the basis that it helps control his anxiety when he was in public.  See, e.g., mental health note (Nov.8, 2012).  As the Veteran's anxiety is the subject of the appeal, the Board must consider these outstanding, relevant records.  See 38 C.F.R. § 3.159(c) (2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

VA treatment records are current through January 15, 2013.  Upon remand, any outstanding VA treatment records must be obtained.  See 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request authorization and consent to release information to VA, for the physician referenced in the September 25, 2012, VA mental health note, as well as any other non-VA physician who has treated the Veteran's psychiatric disorder.

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the Veteran's psychiatric disorder.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain complete VA treatment records from January 15, 2013.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

